OPINION — AG — INASMUCH AS THE ANADARKO SCHOOL DISTRICT IS AN `INDEPENDENT SCHOOL DISTRICT CONTAINING A CITY' THE CLERK OF THE BOARD OF EDUCATION OF SAID SCHOOL DISTRICT IS INFERENTIALLY AUTHORIZED BY THE ABOVE QUOTED PROVISIONS TO DESTROY THE RECORDS MENTIONED BY YOU AT ANY TIME AFTER SAME HAVE BEEN RETAINED BY THE PROPER CUSTODIAN THEREOF "FOR A PERIOD OF LONGER THAN TEN (10) YEARS." (STUDENT ACTIVITY FUND) CITE: 70 O.S. 1963 Supp. 4-33.1 [70-4-33.1], 70 O.S. 1961, 4-27 [70-4-27], (FRED HANSEN)